Title: To James Madison from Richard T. Fenner, 20 March 1817
From: Fenner, Richard T.
To: Madison, James


Honourable Sir!Raleigh N C 20th. March 1817
Actuated by the influence of respect for your private Character as a Citizen retiring from public duty to enjoy the Sweet reflection of a life spent in the Service of Your Country; though a Stranger I hope you will pardon my presumption in thus intruding this Epistle on Your attention—Have you a Son!! the prop of your declining years! the hope of your illustrious house!! Such a one once was I, but unfortunately from my “infancy” I had the benefit of perusing the [illegible] News-papers received in a public reading Room in this City; My Mind inclined to the Side of the Republican Party; Soon afterwards the late War commencing I had a desire (though only 14 Years of age) to take a part in the Contest and consulted My Father: he being a Warm Federalist positively refused My request and forbid me never more to mention the subject to him. After that I took a Democratic paper for some time but was compelled to dis[con]tinue it as soon as he discovered it. Since the Refusal of Congress to repeal the internal Duties My Father has become quite outrageous against your Administration; attributing the refusal of Congress to your Influence. After your retiring from Office My father vainly hoped that my admiration for political Tenets would cease. Vain Expectation!! Since My Obstinancy continues (as he is pleased to call it) he has dis⟨carded⟩ me from his paternal Roof. Had I only Money enough to bear My Expenses to some Seaport-Town I would immediately repair thither and embark in the Service of my Country but alas! My parsimonious Father will not supply me with the means. Could You kind Sir but enclose me in a letter a sum just sufficient for that purpose I will remember the obligation With tears of gratitude and will fervently pray for your future welfare—
Richard. T Fenner
PS dear Sir you have the power of Franking letters. Should you condescend as to grant my request you will be so kind as pay the postage as if from a person of ordinary respectability. My Father is a wealthy man and has Spies to watch my conduct. As You Value the future Plan of one poor Outcast keep My name and this letter a secret from all Man kind. May heaven Protect you
RTF
You Sir have been the innocent Cause of my present distre⟨ss⟩ Oh! pity my Misfortune
